Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species b in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that the species as indicated are not mutually exclusive.  This is found persuasive because the applicant has provided sufficient evidence which shows the species are usable together.
The requirement is hereby withdrawn.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to one or more statutory categories of invention.
Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance

Independent claim(s) 1, 9 and 15 recite one or more generic computing elements to perform data processing functions following a set of instructions.
These claims are directed to reciting an abstract idea of a method of organizing human activity, connected to technology only through application thereof using generic computing elements. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations including functions/limitations that constitute implementing in regards to providing and analyzing data to obtain and output interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following a set of rules or instructions concerning a game, only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims (e.g. system, processor(s) non-transitory computer-readable mediums, and the like).
Regarding dependent claim(s) 2-8, 10-14 and 16-20:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, 
Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:

-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claim(s) 1-20 do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field, as claimed. In addition the claims do not apply the judicial exception with, or by use of a particular machine, insomuch that the claims fail to provide any technological specificity. The claims do not apply or use the judicial exception in a meaningful way. More specifically, claim(s) 1-20 incorporate a system, method and non-statutory computer-readable medium including at best a generic elements to facilitate data processing. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computing elements are recited at a level of 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.
Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of any computing elements used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed 
In addition, a computer memory, a processor, and the like are notoriously commonplace, well known and established to be utilized to electronically implement a set of rules or instructions. For example, US 2003/0050111 discloses that conventional gaming machine comprises a controller with a memory and a processor to control the overall operation of the gaming machine. The conventional gaming machine is programmed to display images of a game (¶ 2).
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margalit et al (US 2011/0184805).
Regarding claims 1, 9 and 15-16: Margalit discloses at least one processor circuit (paragraph [0130], a processing means 20); at least one memory that stores program code (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising: networked game playing means; having access to, at least one game, stored in at least one game domain), the program code including instructions to cause the at least one processor circuit to perform the actions of: executing a content overlay engine concurrently with the video game (paragraph [0014] – paragraph [0015], a system for precision in-game dynamic advert placement in computer games, It is within the scope of the present invention that the ad placement system, additionally comprises emulation means that superimposes at least one invisible emulation layer, which is click, touch or event enabled, on top of said visual output generated by said computer game), the executing including: obtaining the video frame (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…means for obtaining at least one real-time AV caption of the output generated by said computer game); identifying an element of the video game in the video frame (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…means for identifying objects, AV events, or a combinations thereof, having access to said at least one AV output of said at least one computer game); determining whether an overlay is render-able on the element (paragraph [0048], detecting, by means of said object tracking means, intervals in the progress, sequence or motion of said game, and subsequently superimposing said advertising content onto said identified objects); and overlaying the content on the element in the video frame based at least on a determination that the overlay is render-able (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…wherein said ad customizing means, synchronizes the audio-visual display generated by said game with said superimposed advertising content, and controls, within a precession of milliseconds, the insertion and removal of said advertising content, thereby offering a distortion-free viewing experience).
Regarding claims 2, 10 and 17: Margalit discloses that which is discussed above. Margalit further discloses that at least one of the identifying the element in the video game or the determining whether the overlay is render-able is based on an application of a machine learning-based model (paragraph [0014], a system for precision in-game dynamic advert placement in computer games, comprising…means for customizing ads to be downloaded by said wrapper to the location of said game playing means; wherein said ad customizing means, synchronizes the audio-visual display generated by said game with said superimposed advertising content, and controls, within a precession of milliseconds, the insertion and removal of said advertising content, thereby offering a distortion-free viewing experience).
Regarding claims 3, 11 and 19: Margalit discloses that which is discussed above. Margalit further discloses obtaining an advertisement based at least on one or more of the video game, a type of the element, a user location, or a user preference (paragraph [0015], said superimposed emulation layer, mediated by said ad customizing means, communicates instructions to said game playing means, said means for superimposing ad content, or a combination thereof, such that insertion and removal of ad content corresponds to the dynamic real-time progression of said game, as well as real time user actions); and wherein the content comprises the obtained advertisement (paragraph [0015], said superimposed emulation layer, mediated by said ad customizing means, communicates instructions to said game playing means, said means for superimposing ad content, or a combination thereof, such that insertion and removal of ad content corresponds to the dynamic real-time progression of said game, as well as real time user actions).
Regarding claims 4 and 12: Margalit discloses that which is discussed above. Margalit further discloses that the determining whether the overlay is render-able on the element is based at least on one or more prior executions of the video game by a particular user (paragraph [0072], that said system for superimposing advertising content onto computer games additionally comprising object tracking, additionally comprising a step of detecting, by means of said object tracking means, intervals in the progress, sequence or motion of said game, and subsequently superimposing said advertising content onto said identified objects).
Regarding claims 5 and 13: Margalit discloses that which is discussed above. Margalit further discloses that the determining whether the overlay is render-able on the element is based at least on one or more prior executions of the video game by a plurality of users (paragraph [0029], paragraph [0072], that said objects are selected from a group consisting of backgrounds, players, icons, items, script, images, videos, animation, or a combination thereof, that said system for superimposing advertising content onto computer games additionally comprising object tracking, additionally comprising a step of detecting, by means of said object tracking means, intervals in the progress, sequence or motion of said game, and subsequently superimposing said advertising content onto said identified objects).
Regarding claims 6, 14 and 18: Margalit discloses that which is discussed above. Margalit further discloses that the determining whether the overlay is render-able on the element is based on at least one of: a length of time the element was visible during at least one previous execution of the video game; a size of the element in the video frame; or a rate of movement of the element compared to a previous video frame (paragraph [0044], It is within the scope of the present invention that said method additionally comprises a step of interrupting said streaming step, on object movement data obtained from said step of tracking said objects).
Regarding claims 7 and 20: Margalit discloses that which is discussed above. Margalit further discloses that the overlaying the content on the element comprises blending the overlaid content into the video frame (paragraph [0015], that the ad placement system, additionally comprises emulation means that superimposes at least one invisible emulation layer, which is click, touch or event enabled, on top of said visual output generated by said computer game).
Regarding claim 8: Margalit discloses that which is discussed above. Margalit further discloses providing an incentive to a user account associated with the video game based on the advertisement (paragraph [0020], said advertising content is selected from a group consisting of promotions, vouchers, rebates, virtual prizes, physical prizes, or a combination thereof).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715